Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2001 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed in June 29, 2022. Claims 3 and 9-10 have been amended. Claims 17-20 have been added. Claims 1-20 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (Pub. No.: US 2016/0300695); hereinafter referred to as “Alt”, in view of Raymond et al. (Pub. No.: US 2019/0007004); hereinafter referred to as “Raymond”.
Regarding Claim 1, Alt teaches, in Figure 2, a power converter (30) configured to generate a high-frequency power signal for a plasma process (Abs), the power converter comprising: at least one amplifier stage (40) having first and second amplifier paths each having an amplifier, the first amplifier path (42) outputting a first amplifier path output signal and the second amplifier path (43) outputting a second amplifier path output signal that has a phase shift relative to the first amplifier output signal greater than 0 degrees and less than 180 degrees ([0086]), wherein the first and second amplifier paths are connected to a phase-shifting coupler that is configured to couple the first and second amplifier path output signals to form the high-frequency power signal, wherein at least one of the amplifiers of the first and second amplifier paths comprises a MOSFET ([0038]).
Alt teaches wherein at least one of the amplifiers of the first and second amplifier paths comprises a MOSFET ([0038]). Alt does not teach the MOSFETs are SiC MOSFETs. Raymond, in the same field of endeavor, teaches an amplifier for a plasma load wherein the amplifier comprises SiC MOSFET ([0041]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power converter taught by Alt by using SiC MOSFETs as taught by Raymod, since it is known in the art to use SiC MOSFETs for high frequency applications ([0033]).
Regarding Claim 2, Alt, in view of Raymond, teaches SiC MOSFETs (Raymond,[0062]). Alt, in view of Raymond, does not explicitly teach the SiC MOSFETs are high voltage. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power converter taught by Alt by using high voltage SiC MOSFETs, since it is known in the art to use high voltage applications.
Regarding Claim 3, Alt teaches the power converter according to claim 1, wherein the at least one amplifier of the first and second amplifier paths is a switch-mode amplifier ([0046]).
Regarding Claim 4, Alt teaches the power converter according to claim 3, wherein the switch-mode amplifier is a class D or a class E amplifier ([0046]).
Regarding Claim 5, Alt teaches, in Figure 2, the power converter according to claim 1, further comprising an output connector (47) configured to output the high-frequency power signal to a plasma load connected to the output connector ([0078]).
Regarding Claim 6 and 14-15, Alt teaches the power converter according to claim 2, wherein the SIC MOSFET is used to amplify a high-frequency signal with a frequency larger than 300 kHz and lower than 10 MHz, a frequency larger than 1 MHz, and a frequency lower than 5 MHz ([0038]).
Regarding Claim 7, Alt teaches, in Figure 2, the power converter according to claim 5, further comprising a first circuitry configured to perform a wideband measurement of the signal at the output connector ([0087]).
Regarding Claim 8, Alt teaches, in Figure 2, the power converter according to claim 7, further comprising a voltage supply (44) configured to supply voltage to the first and second amplifier paths, and a second circuitry (50) configured to control the voltage supply in response to a received signal from the first circuitry, wherein the second circuitry is connected to the first circuitry.
Regarding Claim 11, Alt teaches a power supply system connected to an electrode in a plasma process and configured to supply high-frequency power to the electrode in the plasma process, the power supply system comprising a power converter according to claim 1 ([0065]).
Regarding Claim 12, Alt teaches a high-frequency plasma system comprising: a plasma chamber in which a least one electrode is arranged; and a power supply system according to claim 11 connected to the electrode and configured to supply high-frequency power to the electrode ([0065]).
Regarding Claim 17, Alt teaches the power converter according to claim 5, further comprising measurement circuitry configured to measure a power supplied to the plasma load and a power reflected by the plasma load ([0049]).
Regarding Claim 18, Alt teaches the power converter according to claim 17, wherein the measurement circuitry is configured to measure a voltage, current, and frequency of the high-frequency power signal output to the plasma load and a voltage, current, and frequency of a signal reflected by the plasma load ([0087]).

Allowable Subject Matter
Claims 9-10, 13, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 9-10 and 16, the cited prior art of record does not teach or fairly suggest a power converter comprising, along with the other claimed features, the phase shifting coupler is connected to ground via the absorbing resistor; and a third circuitry configured to measure data relating to the absorbing resistor, as recited in claim 9.
Regarding Claim 13, the cited prior art of record does not teach or fairly suggest a power converter comprising, along with the other claimed features, multiple power supplies with different frequencies coupled to the plasma process wherein a reflected power with a large variety of frequencies is coupled back into a power supply system and a power converter.

Response to Arguments
Applicant’s arguments, filed on June 29, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alt et al. (Pub. No.: US 2016/0300695); hereinafter referred to as “Alt”, in view of Raymond et al. (Pub. No.: US 2019/0007004); hereinafter referred to as “Raymond.

Applicant amended Claim 9, and therefore the 35 USC 112 rejection of claims 9 and 16 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896